UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6720


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KEMUEL CORNELIUS MINGO,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:03-cr-00014-RLV-CH-1; 3:09-cv-00056-RLV)


Submitted:    September 11, 2009          Decided:   September 18, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kemuel Cornelius Mingo, Appellant Pro Se. Robert John Gleason,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kemuel Cornelius Mingo seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.       The     order     is    not    appealable     unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”         28    U.S.C.      § 2253(c)(2)    (2006).        A

prisoner       satisfies       this        standard      by    demonstrating        that

reasonable       jurists    would      find      that    any    assessment     of     the

constitutional        claims    by    the    district     court    is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                             We have

independently reviewed the record and conclude that Mingo has

not     made    the   requisite       showing.          Accordingly,     we    deny    a

certificate of appealability and dismiss the appeal.                           We deny

the motion for appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              DISMISSED



                                             2